DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 7/29/2021 has been entered. Claims 1-22 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 7/29/2021, with respect to the rejection(s) of claim(s) 1-24 under statutory-type double patenting rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akondy Raja Raghupathi U.S. Patent 10,862,666 B2.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,862,666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim omits the claimed elements “edge spread”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 2 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim 

Claim 3 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 4 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 5 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,862,666 B2 because of similar scope.
Claim 6 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 7 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 8 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,862,666 B2. Although the claims at the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim omits the claimed elements “edge spread”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 10 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 11 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are 

Claim 12 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 13 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 14 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application 

Claim 15 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 16 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 17 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,862,666 B2 because of similar scope.
Claim 18 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 19 is rejected on the same ground, as discussed in claim 9 rejection, of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,862,666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim differs from Patent claim in that application claim recites the claimed elements “identifying transitions in the incoming data stream; and determining a sampling point based on the identified transitions in the incoming data stream” while Patent claim recites the claimed elements “identifying transitions in the incoming data stream; determining an edge spread for a data clock frequency of the incoming data stream, wherein the system clock frequency is a multiple of the data clock frequency; determining a sampling point based on the determined edge spread”. In view of the foregoing disclosure, because Patent claim recites the claimed elements “determining a sampling point based on the determined edge spread” in which the determined edge spread is for a data clock frequency of the incoming data stream, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the step of determining a sampling point based on the determined edge spread, as recited in the Patent claim would have the same scope as the application claimed elements. The motivation is that because the claimed elements “determining a sampling point based on the determined edge spread” in which the determined edge spread is for a data clock frequency of the incoming data stream, therefore, the claimed elements “determining a sampling point would be indirectly based on the identified transitions in the incoming data stream” respectively.

Claim 21 is rejected on the same ground, as discussed in claim 20 rejection, of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 22 is rejected on the same ground, as discussed in claim 20 rejection, of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,862,666 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Conclusion

27.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631




/KHANH C TRAN/Primary Examiner, Art Unit 2631